United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
SECRET SERVICE, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0945
Issued: June 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 28, 2017 appellant filed a timely appeal from a March 17, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than three percent permanent impairment of the
left upper extremity for which he previously received a schedule award.
FACTUAL HISTORY
On October 19, 2015 appellant, then a 43-year-old special agent, filed a traumatic injury
claim (Form CA-1) alleging that on September 21, 2015 he dislocated his left shoulder, tore his
labrum, and fractured his shoulder participating in required physical fitness training. OWCP
accepted the claim for a superior glenoid labrum lesion of the left shoulder and an anterior
1

5 U.S.C. § 8101 et seq.

dislocation of the left humerus. On October 22, 2015 appellant underwent a left shoulder
arthroscopy with Bankart repair.
Appellant, on May 17, 2016, filed a claim for a schedule award (Form CA-7). By letter
dated June 2, 2016, OWCP requested that he submit an impairment evaluation from his attending
physician addressing the extent of any employment-related impairment in accordance with the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).
Appellant advised OWCP on August 30, 2016 that his physician did not provide
impairment ratings.
On December 29, 2016 OWCP referred appellant to Dr. Surya Raguthu, a Board-certified
physiatrist, for a second opinion examination. In a report dated January 5, 2017, Dr. Raguthu
noted that appellant complained of weakness and pain in the left shoulder. On examination of
the left shoulder he found tenderness at the biceps and range of motion “grossly within normal
limits.” Dr. Raguthu diagnosed a left shoulder superior glenoid labrum lesion and anterior
dislocation of the left humerus. He found that appellant obtained maximum medical
improvement on January 5, 2017. Using the shoulder regional grid set forth at Table 15-5 on
page 404 of the sixth edition of the A.M.A., Guides, Dr. Raguthu identified the diagnosis as a
class 1 anterior dislocation of the left humerus and SLAP (superior labral tear from anterior to
posterior) lesion, which yielded a default value of three percent. He applied grade modifiers of
one for functional history and physical examination and a grade modifier of two for clinical
studies to find an adjustment of one from the default value, or four percent permanent
impairment of the left upper extremity.
An OWCP medical adviser reviewed the evidence on March 2, 2017. He found that
Dr. Raguthu erred in applying a grade modifier for clinical studies as it was used to identify the
diagnosis in the diagnosis-based impairment (DBI) grid. The medical adviser determined that
appellant had three percent permanent impairment of the left upper extremity due to his superior
glenoid labrum lesions using Table 15-5 on page 404 of the A.M.A., Guides.
By decision dated March 17, 2017, OWCP granted appellant a schedule award for three
percent permanent impairment of the left upper extremity. The period of the award ran for 9.36
weeks from January 5 to March 11, 2017.
On appeal appellant contends that the opinion of Dr. Raguthu is entitled to more weight
than that of OWCP’s medical adviser as he performed an examination. He further maintains that
he does not have normal motion of the shoulder.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.2 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
2

See 20 C.F.R. §§ 1.1-1.4.

2

use of specified members, functions, and organs of the body.3 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.4
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).5 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.6
ANALYSIS
The issue on appeal is whether appellant has more than three percent permanent
impairment of the left upper extremity.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation had been followed regarding the proper use of the DBI or the range of
motion (ROM) methodology when assessing the extent of permanent impairment for schedule
award purposes.7 The purpose of the use of uniform standards is to ensure consistent results and
to ensure equal justice under the law to all claimants.8 In T.H., the Board concluded that OWCP
physicians are at odds over the proper methodology for rating upper extremity impairment,
having observed attending physicians, evaluating physicians, second opinion physicians,
impartial medical examiners, and district medical advisers use both DBI and ROM
3

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
4

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
6

Isidoro Rivera, 12 ECAB 348 (1961).

7

T.H., Docket No. 14-0943 (issued November 25, 2016).

8

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

3

methodologies interchangeably without any consistent basis. Furthermore, the Board observed
that physicians interchangeably cite to language in the first printing or the second printing when
justifying use of either ROM or DBI methodology. Because OWCP’s own physicians are
inconsistent in the application of the A.M.A., Guides, the Board found that OWCP could no
longer ensure consistent results and equal justice under the law for all claimants.9
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the March 17, 2017 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities to be applied
uniformly, and such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 26, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

Supra note 7.

4

